Title: Enclosure II: Henry Martin to Patrick Henry, [before 15 November 1784]
From: Martin, Henry
To: Henry, Patrick


Enclosure IIHenry Martin to Patrick Henry

Sir
[Before 15 Nov. 1784]

I shall without ceremony or apology proceed to inform you that agreeable to promise my best efforts have been exerted to convene a meeting of Merchants to determine what time they would give the Citizens of Virginia to make good the Payment of the Sums of Money due to said Merchants from the citizens of that State, and am sorry to relate that my endeavours so exerted, have not by any means answered my expectations. I should be wanting in candour and truth did I not say that I have experienced in the various applications which I have made relative hereto, not only the want of liberality and desire of accomodating subsisting differences but I have also discovered upon some occasions a fixed and determined preverseness to every just and reasonable consideration, little suited to that boasted moderation Justice and forbearance which I consider to have been trumpeted abroad from interested motives and which does not in reality exist so generally as I had been taught to believe when I left London. The Merchants whom I have conversed with for the greater part refuse to convene a meeting for the purpose of taking their debts by Instalment leaving it to the Assembly of Virginia to exercise their Power and to administer Justice in their own way expecting that they will take such reasonable time as the situation of it’s Citizens immediately require, not but that I believe the very people principally interested and who tacitly acknowledge the Power of your legislature will be the first to exclaim against and condemn whatever may be enacted, however necessary and expedient which may militate against them. The over abundant and refuse of the Manufactures  of this Country has since the determination of the War been thrown into the boundless bosom of America at an advanced price and which ultimately no doubt will turn out greatly to the advantage of England in return for which I hear the States wantonly traduced abused and vilified. The want of punctuality in a few American Merchants is a pretext eagerly embraced to stigmatize and damn the Continent from the one end to the other together with every part and person thereof regardless of their own circumstances applicable to their complaints, deaf to the cries of thousands of their fellow Subjects languishing in confinement, blind to the constant and numberless Bankrupcies which continually shock their Credit. Because a few American houses have stopped Payment here and in America, there is said to be neither State or person that has honour or honesty. What an opinion must impartial men have judging by the same Rule of the People of England immersed as they unhappily are in difficulty and distress to a tenfold degree. I do consider Doctr. Franklins letter to the President of Congress of the 25th. Decembr 1783, truly and perfectly descriptive of the generality of the People of England, particularly those who have been formerly connected with America with the exception however of many worthy good Men who would be an ornament to any Age or Country. I would also except all well informed men who think and reflect and who whatever they may wish cannot hope for the accomplishment of that which they know to be totally out of the nature of things but by the disunion of America. That Policy which actuated the house of Bourbon to interfere in the late arduous conflict and by which she has been aggrandized in any future contest between the same parties would leave America a mere spectator of the event, and that Policy which urged the American Commissioners to conclude a late Peace while a formal Army were within your Doors cannot with any degree of propriety ever again be offered and held forth as a bug bear to intimidate. I once more must repeat to you that I have good reason to believe that the well informed and leading Men of this Country are desirous and even anxious to preserve a good Understanding with the United States but I have not discovered the same Wishes in those more immediately concerned and interested therein. Having said thus much for your information with that candour and freedom which I have presumed would be expected from me, I must freely declare that my Wishes are wrapped up in the most sincere and ardent desire that what has passed between the two Countries with all animosity might be buried in oblivion for ever, and that such intercourse founded upon liberal principles and calculated for reciprocal advantage might ensue and continue. These being my unalterable Sentiments, you cannot but suppose that it gives me great pain to write you as I do and to say I cannot discover that the minds of men are so far reconciled to reason to the present situation of the two Countries the event of War as I earnestly wished to have had it in my power with truth and consistence to have reported to you. You will herewith receive a letter from your Relation Mr. Henry to me. It will speak for itself. If you choose to write him I will with pleasure convey your Letter. Will you be pleased to procure me the Will refered to therein. I shall take the liberty of depending upon you for it.
I am most Respectfully Sir Your very Obed. Servt.,

H Martin

